COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Earnest Taylor and Lisa Taylor d/b/a T&S Enterprises v.
                            Alfred Cantu, Lynn A. Cantu, Vela Ranch, L.L.C., and
                            Brazoria County

Appellate case number:      01-19-00353-CV

Trial court case number:    81916-CV

Trial court:                23rd District Court of Brazoria County

       Appellants Earnest Taylor and Lisa Taylor d/b/a T&S Enterprises have filed a
“Motion to Substitute Counsel” requesting that Stephen Casey be substituted as
appellants’ counsel. The motion is granted. See TEX. R. APP. P. 6.5(b), (d).
       The Clerk of this Court is directed to substitute Stephen Casey as counsel for
appellants on the docket of this Court.

       It is so ORDERED.

Judge’s signature: _____/s/ Veronica Rivas-Molloy_______
                    Acting individually  Acting for the Court

Date: ___December 2, 2021____